   Case 2:21-cr-00071-JNR Document 70 Filed 05/04/21 Page 1 of 2 PageID: 368



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA                       )
                                                )
        v.                                      )     Criminal No. 21-71
                                                )
 WILLIAM KAETZ                                  )

                     JOINT MOTION TO EXTEND PRETRIAL DEADLINES

        AND NOW comes the Defendant, William Kaetz, through his attorney, Douglas Sughrue,

 and the United States of America, through its counsel, Stephen R. Kaufman, Acting United States

 Attorney for the Western District of Pennsylvania, Cindy K. Chung and Tonya S. Goodman,

 Assistant United States Attorneys for said district, and file this motion to extend all outstanding

 pretrial deadlines, and sets forth the following:

       1.      On April 9, 2021, the Court entered an order scheduling certain pretrial deadlines in

this matter. Doc. No. 65. On April 21, 2021, the defendant moved to change venue in this matter

to the Western District of Pennsylvania. Doc. No. 67. On April 27, 2021, the Court granted the

motion and venue in this matter was transferred to the Western District of Pennsylvania (“WDPA”).

Doc. No. 69. On that same date, Chief Judge Mark Hornak entered an administrative order in this

district setting forth procedures for conducting trials in the WDPA, including on a “’one trial at a

time’ basis in each of the Court’s Divisions.” Misc. No. 2:20-mc-394-MRH, Doc. No. 20.

        2.     The pretrial deadlines were set in anticipation that this case would be “set down for

 trial [in] late June/early July, at the earliest.” Doc. No. 65. Given the ongoing concerns raised by

 COVID-19, it now appears that trial will not be set for sometime later, perhaps late August or

 September. See, e.g., Misc. No. 2:20-mc-394-MRH, Doc. No. 20.

        3.     The parties respectfully request that all pending pretrial deadlines be extended for a

 period of 30 days. A proposed order is attached. As the latest deadline in this matter is set for

 June 14, 2021, the parties submit that such an extension will have no impact on a trial date in this
   Case 2:21-cr-00071-JNR Document 70 Filed 05/04/21 Page 2 of 2 PageID: 369




 matter and will not prejudice either party

       WHEREFORE, the parties respectfully request that the current pending deadlines be

extended by thirty days.


                                              Respectfully submitted,

                                              By:


                                              s/ Douglas Sughrue
                                              DOUGLAS SUGHRUE, ESQUIRE
                                              Attorney for Defendant
                                              PA Bar No. 83970


                                               s/ Cindy Chung
                                              CINDY CHUNG
                                              Assistant U.S. Attorney
                                              cindy.chung2@usdoj.gov
                                              PA Bar No. 317227
                                              Acting Under Authority Conferred by 28 U.S.C. § 515


                                              s/ Tonya Sulia Goodman
                                              TONYA SULIA GOODMAN
                                              Assistant U.S. Attorney
                                              Tonya.goodman@usdoj.gov
                                              PA Bar No. 204724
                                              Acting Under Authority Conferred by 28 U.S.C. § 515




                                              2
